Citation Nr: 1601554	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected low back strain.

3.  Entitlement to service connection for right knee arthritis, to include as secondary to service-connected low back strain and right knee strain.

4.  Entitlement to a compensable initial rating for low back strain.

5.  Entitlement to an initial rating in excess of 10 percent for chronic right knee strain with lateral and medial meniscal tears.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to January 1974, and from April 1976 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In a March 2010 rating decision, the RO granted entitlement to service connection for low back strain with an initial noncompensable evaluation.  In a June 2011 rating decision, the RO granted entitlement to service connection for chronic right knee strain with lateral and medial meniscal tears with an initial evaluation of 10 percent, denied service connection for degenerative joint disease of the lumbar spine, and denied service connection for right knee arthritis.  In a May 2013 rating decision, the RO denied entitlement to service connection for PTSD.

In November 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

For the reasons discussed in the remand below, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In this case, the Veteran has asserted entitlement to PTSD, but his VA treatment records indicate he was diagnosed with depression.  In light of Clemons, the Board has recharacterized the issue on appeal as entitlement to an acquired psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In November 2015, the Board received new VA treatment records.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2015).  In November 2015, the Veteran waived RO jurisdiction over the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND 

Low Back and Right Knee

The Board finds that the Veteran's claims for entitlement to service connection for right knee arthritis and degenerative joint disease of the lumbar spine must be remanded for a new VA orthopedic examination.  

In a November 2012 VA examination, the VA examiner opined that the Veteran's degenerative disc disease and osteoarthritis of the lumbar spine was less likely as not related to his service or Armored Personnel Carrier (APC) accident in the service or service-connected condition of lumbar spine strain.  The VA examiner found it was less likely as not that the Veteran's service or APC accident in the service or his service-connected condition of lumbar strain had aggravated his degenerative disc disease or osteoarthritis of the lumbar spine.  As a rationale, the VA examiner stated that the Veteran had worked for almost 30 years as a security officer after his discharge from service, which was a very physically demanding job.  His record showed the Veteran started medical treatment for his back condition since 2009 after his retirement.  The VA examiner stated that the Veteran's current degenerative disc disease and osteoarthritis was part of the aging process and therefore it was not related to his service or service-connected condition of back strain and was not aggravated by his service or service-connected conditions.

In regard to the Veteran's right knee, the November 2012 VA examiner found that the Veteran had osteoarthritis of the right knee that was less likely as not related to his service or service-connected condition of right knee strain or APC accident in 1977, or aggravated by his service or service-connected condition of right knee strain or APC accident in 1977.  As a rationale, the VA examiner stated that this was the natural aging process of osteoarthritis.  

Although the VA examiner provided a rationale for the opinion, he did not address the Veteran's consistent assertion that he has had symptoms of right knee and low back pain since service.  See November 2015 Board hearing, at 7.  As a lay person, the Veteran is competent to report symptoms of pain, and the Board finds his statements regarding his pain to be credible.  Additionally, the VA examiner did not provide a full rationale as to why the Veteran's degenerative disc disease and osteoarthritis of the lumbar spine and osteoarthritis of the right knee were not aggravated by his service-connected low back and right knee disabilities.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the VA examiner's rationale was inadequate, the claims must be remanded for a new VA examination and opinion.

The Veteran's claims for higher ratings for his service-connected low back strain and right knee strain are inextricably intertwined with his claims for service connection for degenerative disc disease of the low back and right knee arthritis.  Additionally, the last VA examination evaluating the Veteran's low back and right knee was in November 2012, more than three years ago.  Therefore, the claims must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Acquired Psychiatric Disorder

In regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Board finds that a new VA examination is necessary.  The Veteran was afforded a VA examination in December 2013.  The VA examiner found that "based on this Veteran's C-file, electronic records and this interview, it is less likely as not Veteran meets the DSM-IV, or DSM-V diagnostic criteria for a diagnosis of PTSD, related to his military service."  The VA examiner noted that although the Veteran was currently being treated for a mood disorder, not otherwise specified, it was the examiner's opinion that the Veteran did not meet the DSM-IV diagnostic criteria nor the DSM-V equivalent diagnostic criteria for an unspecified mood disorder, "nor any mental health disorder- based upon his military experiences."  

However, the evidence indicates the Veteran was treated for depression with Mirtazapine throughout the appeal period.  The VA examiner did not address the Veteran's medication.  Additionally, the Veteran had a positive PTSD screen in May 2014.  A September 2014 VA mental health record, dated after the VA examination, indicates the Veteran had "persistent depressive disorder."  The Veteran was diagnosed with PTSD in June 2010.  See June 2010 Social Security Administration record.  The December 2013 VA examiner did not note the previous diagnosis of PTSD.  It is unclear whether the Veteran's PTSD resolved or was incorrectly diagnosed.  In light of the Veteran's continued diagnosis and treatment for depressive disorder during the period on appeal and the previous diagnosis of PTSD, the Board finds that a new VA examination is necessary to determine whether the Veteran has had an acquired psychiatric disorder that is related to service during the period on appeal. 

TDIU

A TDIU is part of an increased disability rating claim when such claim is raised by the record.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The December 2013 VA examination report indicates the Veteran is currently unemployed.  At the November 2015 hearing, the Veteran noted that he could no longer work in security because he could not stand long enough to do an 8 hour shift due to his right knee.  See Hearing Transcript at 7.  The Board finds the evidence reasonably raises the issue of entitlement to a TDIU.  As the Veteran has not received specific notice of the elements of a TDIU claim, he should be sent such notice.

VA Treatment Records

Finally, the VA treatment records in the file date to November 2015.  As the Veteran is receiving treatment at VA for his claimed disabilities, the Veteran's complete VA treatment records from November 2015 to present should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from November 2015 to present.  If no records are available, the claims folder must indicate this fact.

2.  Provide the Veteran with notice of the elements of a TDIU claim.

3.  After completion of the above, schedule the Veteran for a VA orthopedic examination to address the following:

(a)  Identify all low back and right knee disabilities present.  

(b)  Ascertain the current severity of his service-connected low back strain and chronic right knee strain with lateral and medical meniscal tears.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The VA examiner should indicate which symptoms are due to the Veteran's service-connected low back strain and right knee strain, and which are due to other low back and right knee disabilities.

The VA examiner should address the functional impairment caused solely by the service-connected disabilities.

(c)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's degenerative disc disease and/or osteoarthritis of the lumbar spine is related to service, to include the APC accident.

(d)  Provide an opinion as to whether it is at least as likely as not that the Veteran's degenerative disc disease and/or osteoarthritis of the lumbar spine was caused or aggravated by his service-connected low back strain.

(e)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right knee arthritis is related to service, to include the APC accident.

(f)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right knee arthritis is caused or aggravated by his service-connected right knee strain with lateral and medial meniscus tears and/or low back strain.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of step 1, schedule the Veteran for a VA examination to address the following:

(a)  Identify any acquired psychiatric disorders present, to include PTSD and depression.

(b)  If the Veteran has a diagnosis of PTSD, address whether it is at least as likely as not (at least a 50 percent probability) that the PTSD is related to a verified in-service stressor.

(c)  If the Veteran has an acquired psychiatric disorder other than PTSD, to include depression, address whether it is at least as likely as not (at least a 50 percent probability) that the disorder is related to service.

The VA examiner should address whether the Veteran has had any diagnoses of an acquired psychiatric disorder, to include PTSD and/or depression, that have resolved or were incorrectly diagnosed during the period on appeal.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

